FILED
                              NOT FOR PUBLICATION                           JUL 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIO ALFONSO GARCIA                             No. 10-73003
OLIVARES; et al.,
                                                 Agency Nos. A076-853-803
               Petitioners,                                  A076-853-804
                                                             A076-853-805
  v.                                                         A076-853-877

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Mario Alfonso Garcia Olivares and family, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. Our jurisdiction is governed by 8




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen

and review de novo claims of due process violations. Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying the motion to reopen based

on ineffective assistance of counsel where petitioners failed to establish prejudice.

Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir. 2003) (requiring prejudice to

prevail on ineffective assistance claim).

      We lack jurisdiction to review the BIA’s determination that the new

evidence for cancellation of removal submitted with the motion was insufficient to

establish the requisite hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601-

603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                   10-73003